Citation Nr: 1241269	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-32 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs





WITNESSES AT HEARING ON APPEAL

Appellant and L.D.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  The appellant is the Veteran's surviving spouse.

These matters, in part, come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits (issues #1 and #2 as found on title page) sought on appeal.  The Board also notes that these issues were previously before the Board in April 2009 and September 2010, at which time the Board returned the case for additional development.  The case was subsequently returned for further appellate review.  

The appellant provided testimony at a Travel Board hearing conducted by a Veterans Law Judge (VLJ) at the RO in August 2008.  A transcript of the hearing testimony (transcript) has been associated with the claims folder.  

In September 2010, the Board, as part of its remand, observed that the RO, in December 2007, informed the appellant that her non-service-connected death pension benefits were being stopped.  The Board also observed that in the course of her August 2008 hearing, the appellant had disagreed with this finding.  As such, the Board at that time determined that a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The SOC was issued in October 2012, but, as of the date of this decision, the appellant has yet to perfect a timely appeal.  

In addition, as noted in the INTRODUCTION section of the Board's September 2010 remand, an informal claim of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for posttraumatic stress disorder (PTSD) on the basis of clear and unmistakable error in a March 2001 rating decision had been raised by the record, but had not been adjudicated by the RO.  See August 2008 hearing transcript, at page four.  The Board found in September 2010 that it did not have jurisdiction over the issue, and referred the claim back to the RO for appropriate action.  It is not apparent from review of the appellant's claims folder that this requested action has occurred.  Therefore, this issue is again referred back to the RO so that all appropriate action can be conducted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, in August 2008, a Travel Board hearing was held before a VLJ.  This VLJ, however, is presently no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 (2012), the VLJ who conducts a hearing shall participate in making the final determination of the claim.  In November 2012, the Board sought to advise the appellant by letter that, as the VLJ who conducted the August 2008 hearing was no longer employed by the Board, she was entitled to have another hearing before the Board, if she so desired.  The appellant responded later in November 2012, informing the Board of her desire to be afforded a new Travel Board hearing.  Accordingly, the RO should undertake appropriate action to schedule the appellant for a Travel Board hearing.

Accordingly, this case is REMANDED for the following development:

The appellant should be scheduled for a Travel Board hearing at the RO.  All correspondence pertaining to this matter should be associated with the claim folders.  Thereafter, the RO should take any appropriate action.

The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

